Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Response to Amendment
As a result of the amendments, the 112(b) rejection over claims 1, 4-17 has been withdrawn. 
Claims 1, 4-7, 10-19 are currently pending in this Office Action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 12, 13, 15, 16, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al (JP 2002-160311A- see machine generated translation) in view of Bemiss (US 3,866,816).
Regarding Claim 1, Imai discloses a method of making a pack for food, the method comprising the steps of: 
forming a tray by providing a tray laminate (laminate 1) comprising a first fibrous web (“paper (2)”, page 2 ln. 76-79) bonded to a web of a first gas barrier film (resin layer 3) comprising a first multi-layer 
vacuum the laminate to create a tray with an upstanding rim (flange portion 101, page 3, ln. 99-106); 
filling the tray with a food product (sliced ham, page 3 ln. 107-109); 
providing a web of lid film (lid material 4), the lid film being a second gas barrier film comprising a second multi- layer laminate comprising a second heat sealable layer and a gas barrier layer (PET/PP/EVOH/easy peel layer, page 3, ln. 93-96); 
heat sealing the lid film to the first gas barrier film of the tray around a periphery of the tray to create a hermetic seal between the first and second gas barrier films (hermetic stealing step 30, page 3, ln. 109-110); 
and severing the pack from the webs of material (cutting step 40). 
While Imai does not specifically recite adhering a second fibrous web having a window to the lid film, wherein the window is formed before the second fibrous web is adhered to the lid film, Imai does however disclose a lid having both paper and thermoplastic layers (paper/PE/easy peel layer and the like”, page 3, ln. 93-96) which indicates that Imai is open to various combinations of lidding material which includes a fibrous web adhered to a multi-layer laminate. Therefore, Bemiss is relied on to teach known tray combinations comprising fibrous web materials adhered to a laminate (paperboard structure 10 and film 11, see Fig. 2a and Col. 2, Ln. 45-52). Bemiss uses the same material in another embodiment which contains a window in the top surface of the package to allow the contents to be seen through (window 52, Col. 4, Ln. 5-15). 
Therefore, since both Imai and Bemiss are directed to covers made from fibrous web materials adhered to thermoplastic laminates, it would have been obvious to one of ordinary skill in the art to provide a window to allow the contents to be seen through the tray. 
Since Imai is directed to a continuous process, it would have been within the grasp of one of ordinary skill to form a window prior to adhering the lid film. 
Regarding Claim 4, Imai is silent to wherein the first fibrous web of the tray is at least three times the thickness of the gas barrier film of the tray. However, Imai discloses that the thickness of the laminate 
Therefore, since Bemiss is also directed to a multi-layer laminate comprising both fibrous web (paper) and a thermoplastic film layer, it would have been obvious to one of ordinary skill in the art to use relative thicknesses known in the art to provide a packaging having sufficient strength and barrier properties. 
Regarding Claim 7, Imai discloses a pack for food, the pack comprising a tray thermoformed from a laminate of first a fibrous web (paper 2) and a web of a first gas barrier film (resin layer 3, which can be EVOH, Page 3, ln. 80-88), the tray having a rim (flange portion 101), and a lid (PET/PP/EVOH/easy peel layer, page 3, ln. 93-96) heat sealed to the first gas barrier film of the tray around the periphery of the tray; 
wherein the lid is a laminate of a second fibrous web (cover material 4, line 93-97) and a second gas barrier film (EVOH, line 93-96 of the translation); and 
wherein the lid heat sealed to the first gas barrier film of the tray forms a hermetic seal between the first and second gas barrier films (lines 109-110 of the translations). 
While Imai does not specifically recite adhering a second fibrous web having a window to the lid film, Imai does however identify several materials that includes thermoplastic layers (paper/PE/easy peel layer and the like”, page 3, ln. 93-96), gas barrier (EVOH), which indicates that Imai is open to various combinations of lidding material which includes a fibrous web adhered to a multi-layer laminate containing a gas barrier layer and a heat-sealable layer. Therefore, Bemiss is relied on to teach known tray combinations comprising fibrous web materials adhered to a laminate (paperboard structure 10 and film 11, see Fig. 2a and Col. 2, Ln. 45-52). Bemiss uses the same material in another embodiment which contains a window in the top surface of the package to allow the contents to be seen through (window 52, Col. 4, Ln. 5-15). 
Therefore, since both Imai and Bemiss are directed to covers made from fibrous web materials adhered to thermoplastic laminates, it would have been obvious to one of ordinary skill in the art to provide a window to allow the contents to be seen through the tray. 
Regarding Claim 12, Imai further discloses wherein the first and second gas barrier films each include a heat sealable layer, each heat sealable layer comprising a polyolefin (a film of heat-sealable co-polyester, Page 3, Ln. 80-88, and Ln. 93-96).
Regarding Claim 13, Imai further discloses wherein the first and second gas barrier film each comprises ethylene vinyl alcohol copolymer (EVOH, page 3, Ln. 80-88 and 93-96). 
Regarding Claim 15, Imai further discloses wherein each heat sealable layer is a polyolefin (a film of heat-sealable co-polyester, Page 3, Ln. 80-88 and 93-96).
Regarding Claim 16, Imai further discloses wherein each gas barrier film is ethylene vinyl alcohol copolymer (EVOH, page 3, Ln. 80-88 and 93-96). 
Regarding Claims 18 and 19, Bemiss further notes that during vacuum forming, the film component of the wall thickness is stretch and therefore reduced to about 0.003 mills. Therefore, the fibrous web being 0.020 mills would have been at least 5 times bigger than the thickness of the barrier film. 

Claims 5, 6, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al (JP 2002-160311A- see machine generated translation) as applied in Claim 7 and 8, or over the combination as applied to Claim 1, further in view of Ludwig (US 2011/0139661).
Regarding Claims 5, 6, 10 and 11
Therefore, since Ludwig is similarly directed to composite trays having both paperboard and laminate film material, it would have been obvious to one ordinary skill in the art to provide pre-printed web materials to provide indicia on the package, which reduces the need for inserts. 

Claims 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al (JP 2002-160311A- see machine generated translation) as applied in Claim 1 and 7, further in view of Lee et al (US 2016/0236449). 
Regarding Claims 14 and 17, the combination is silent to wherein the first and second gas each include a heat sealable layer having an anti-mist coating. Lee is relied on to teach known methods of applying anti-fogging properties to ensure that the contents within the packages are clearly visible (paragraph 5). In this case, Lee applies a film having an anti-mist coating comprising ethyl alcohol and nitrocellulose (paragraph 11). 
Therefore, since Lee is also directed to food tray packages (Fig 2), having a window which allows the user to visually observe the contents (window 120), it would have been obvious to one of ordinary skill in the art to apply an anti-mist coating on the internal side to prevent fogging on the film during storage, thereby allowing maximum visibility of the contents. 

Response to Arguments
The remarks filed 3 Dec 2020 has been fully considered but is found not persuasive over the prior art of record. 
As to the rejections under 35 USC 102, the arguments are moot due to withdrawal of the rejection. 
As to applicant’s arguments regarding the 103 rejection over Imai and Bemiss, applicant argues that Imai does not teach or suggest a web of lid film having a gas barrier film comprising a multi-layer laminate of a heat sealable layer and a gas barrier layer, adhering a second fibrous web having a window to the lid film to forma lid laminate, wherein the window is formed before the second fibrous web is adhered to the lid film. 
However, the argument is not persuasive because Imai discloses a lidding material that can be made from PET/PP/EVOH/easy peel layer, aluminum oxide vapor deposition PET/easy peel layer, paper/PE/easy peel layer and the like. Since EVOH (a known gas barrier), fibrous material (Paper), and heat sealable material of a polyolefin (PET, PP, easy peel layer, etc) are each utilized, it would have been obvious to use combinations of the identified materials to produce a laminate containing a fibrous material, gas barrier, and heat sealable layer (hence “and the like”)(additionally, each of the groupings separated by commas would have been known to one having ordinary skill in the art to denote laminate structures). Bemiss is relied on to modify the structure of the web material to provide a window in the paper layer.  That is, Bemiss has been generically relied on to show that it would have been obvious to have provided a window in Imai’s fibrous lid layer when laminated to a polymeric layer, because Bemiss’s top structure that has the window would have been analogous to Imai’s lid layer. 
In response to applicant’s argument that the combination of Imai and Bemiss is “unworkable”, the argument is not persuasive because Imai is already relied on to teach a continuous process. Bemiss is generically relied on to generically teach a window within the paper board layer. One of ordinary skill in the art would have been capable of modifying the material of Imai to produce a container having a window. 

Conclusion
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        

/VIREN A THAKUR/Primary Examiner, Art Unit 1792